PER CURIAM.
As it is not fundamental error to fail to instruct on an essential element of an offense where the existence of that element is not in genuine dispute, Morton v. State, 459 So.2d 322 (Fla. 3d DCA 1984), the trial court’s instruction on an undisputed issue, even if erroneous, does not require reversal where there is no suggestion that the jury was misled.
The remaining issue raised by defendant has been decided adversely to him in L.S. v. State, 464 So.2d 1195 (Fla.1985), approving, 446 So.2d 1148 (Fla. 3d DCA 1984).
Affirmed.